FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TERESA LARA MONDRAGON,                          No. 06-72853

               Petitioner,                       Agency No. A076-714-167

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Teresa Lara Mondragon, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

       Substantial evidence supports the agency’s determination that Mondragon is

inadmissible, and therefore ineligible for adjustment of status, where the record

evidence indicates she made a false claim to United States citizenship to gain entry

to the United States in 1997. See Pichardo v. INS, 216 F.3d 1198, 1201 (9th Cir.

2000) (false claim to United States citizenship is a “non-waivable ground for

inadmissibility” under 8 U.S.C. § 1182(a)(6)(C)(ii)).

       We lack jurisdiction to review Mondragon’s challenge to her 1997 expedited

removal order. See 8 U.S.C. § 1252(a)(2)(A); Avendano-Ramirez v. Ashcroft, 365
F.3d 813, 818-19 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




RB/Research                                2                                    06-72853